Citation Nr: 1605190	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-38 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder (claimed as a nervous disorder), including as due to service-connected lumbar spine disability.
 
2.  Entitlement to service connection for neuropathy of the bilateral upper extremities, including as due to service-connected cervical and lumbar spine disabilities.
 
3.  Entitlement to service connection for neuropathy of the bilateral lower extremities, including as due to service-connected cervical and lumbar spine disabilities.
 
4.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, including as due to service-connected cervical and lumbar spine disabilities.
 
5.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, including as due to service-connected cervical and lumbar spine disabilities.

6.  Entitlement to clothing allowance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to December 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008, December 2009, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The December 2009 rating decision denied service connection for a cervical disorder.  The January 2011 rating decision denied service connection for cervical ankylosis, a nervous disorder, and neuropathy and radiculopathy of the bilateral upper and lower extremities.  Although not noted by the RO in its January 2011 decision, a claim of service connection for a nervous disorder had previously been denied in December 1995.

The Board remanded the Veteran's appeal in May 2013 and May 2014.  In May 2014, the Board also denied the Veteran's claim for a rating in excess of 20 percent for lumbar paravertebral myositis (lumbar spine disability) prior to August 13, 2010, including consideration of whether an earlier effective date for a 40 percent evaluation is warranted.  Unless the Chairman of the Board orders reconsideration (or pursuant to those exceptions identified in § 20.1100(b)), all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100(a) (2015).  Accordingly, the lumbar spine disability issue is no longer before the Board.

During the pendency of the appeal, a February 2015 rating decision granted the Veteran's claims of entitlement to cervical ankylosis spondylitis, bilateral hip disorder, and bilateral ankle disorder.  As this grant is considered a full grant of benefits sought on appeal, the Veteran's cervical ankylosis spondylitis, bilateral hip disorder, and bilateral ankle disorder claims are no longer on appeal.  The Board notes that the Veteran submitted a form in April 2015 that purported to express disagreement with the February 2015 rating action, but which did not actually express any disagreement as to the initial ratings or effective dates assigned.  Instead, the document either expressed disagreement with the grant of service connection for the above disorders (which does not constitute a legally cognizable notice of disagreement, given that service connection was granted for those disorders), or expressed disagreement with other matters that are already before the Board on appeal.  Consequently, the Board sees no basis for referring the April 2015 document for any action on the part of the AOJ.

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to clothing allowance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran has a current mood disorder secondary to chronic pain associated with service-connected orthopedic disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, as secondary to service-connected disabilities, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Law and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be presumed, for certain chronic diseases, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c). 

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).




III.  Analysis

The Veteran claims that he has a nervous condition secondary to his chronic pain due to his service-connected disabilities.  The Veteran is service-connected for lumbar ankylosis spondylosis, cervical ankylosis spondylitis, bilateral hip degenerative arthritis with limited flexion and extension, and bilateral ankle calcaneal enthesopytes.

Turning to the evidence of record, a July 2009 statement from the Veteran's mother indicated that the Veteran was suffering from worsening muscle problems in his back, neck, knees, and other joints.  She always saw him in strong pain and for that reason, she saw him looking anxious, angry and depressed.

A January 2010 statement from the Veteran's physician indicated that the Veteran's physical limitations have caused frustrations because he had not been able to run as he used to.  As a consequence, he had marked decrease in interest and pleasure in most activities.  He also presented frustration, anxiety and irritability.

On April 2010 VA psychiatric examination, the Veteran denied any mental condition, treatment or diagnosis pre military or in active service.  He recalled he was admitted in 1995 for "nervousness."  The examiner noted that, other than an 1995 inpatient hospitalization for suicidal attempt, the Veteran had no further treatment for psychiatric complaints.  The Veteran currently denied any mental treatment.  The examiner noted "no mental condition found," and assigned a GAF (Global Assessment of Functioning) score of 90.

A June 2013 VA primary care note indicated that the Veteran complained of constant pain that sometimes overwhelmed him.  The Veteran was referred to individual counseling to address symptoms of depression and anxiety secondary to chronic pain.  

During his June 2013 VA psychology consultation, the Veteran reported symptoms of anxiety, depressed mood, insomnia, indecisiveness and irritability.  He reported that his symptoms are related to the belief that he is "useless."  He reported that he started experiencing depressed mood and anxiety after being discharged from the military in 1995.  On mental status examination (MSE), the examining psychologist noted that the Veteran's behavior/motor activity was restless and his speech was readily spontaneous, and that his mood was mildly anxious.  The examiner provided an initial DSM-IV Axis I diagnosis of mood disorder due to chronic pain, and assigned a GAF of 65.

A July 2013 VA psychology note indicates that the Veteran reported that his anxiety had somewhat improved.  He stated that he did not get enough sleep and often felt fatigued during the day.  His depressed mood and irritability was often related to his pain level.  On MSE, the Veteran's speech was readily spontaneous, his level of consciousness was lethargic, and his mood was moderately depressed and anxious.  The examiner noted that the Veteran seemed to be very frustrated about his physical condition, and seemed to be ambivalent about changing the thoughts that contribute to his depressed mood and anxiety.

An early September 2013 VA psychology note indicates that the Veteran reported that he had been able to manage his anxiety better, but he continued to experience a depressed mood related to his medical problems.  On MSE, the Veteran's mood was moderately depressed, his thought content consisted of feelings of worthlessness.  The examiner provided an Axis I diagnosis of mood disorder due to chronic pain and assigned a GAF of 60.

During September 2013 therapy, the Veteran reported that his mood continued to improve despite his continuous pain.  The session focused on problem solving additional pain management approaches.  The examiner assessed an Axis I diagnosis of mood disorder due to chronic pain, and assigned a GAF of 65.

On September 2013 VA examination, the Veteran denied any "mental condition," treatment or diagnosis pre military or in active military service.  He also denied any further mental treatment after the 1995 inpatient hospitalization for suicide attempt. Following psychiatric evaluation, the examiner opined that no mental diagnosis was found, and that the Veteran's claimed psychiatric disability is not related to or aggravated by the service-connected lumbar disability or any other physical condition.

On June 2015 VA examination, the examiner noted that the Veteran had been seen by a psychologist 3 times during 2013, however he did not receive any further medication or treatment.  The examiner opined that the Veteran's symptoms do not fulfill the criteria for any diagnosis on Axis I according to DSM-V.  The examiner noted that the mental status examination, the clinical history, and the psychosocial course are negative for a mental condition.

In June 2015, the AOJ requested an addendum opinion, noting that a June 2013 clinical note indicated that the Veteran suffered from a mood disorder due to chronic pain, and that the Veteran felt "useless" due to his future and pain.  In response, the examiner noted that there is no diagnosis on Axis I, nor is there medical evidence in the claims file or mental evaluation that fulfilled any DSM-V diagnostic criteria at this time.

The medical evidence is in a state of relative equipoise regarding the existence of a current chronic psychiatric disability that is proximately due to, or otherwise aggravated by pain associated with service-connected orthopedic disabilities.  The VA examination reports essentially relied on the fact that no Axis I diagnosis was found on examination.  However, a "current disability" is one that was manifested at any time during the appeal period, even if it resolved prior to adjudication. Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The diagnosis of mood disorder due to chronic pain was rendered by a psychologist following a full psychiatric evaluation.  Further, the psychologist indicated that the Veteran's mood disorder was an Axis I diagnosis  pursuant to the DSM-IV.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that a current disability is found during the appeal period, and that it is secondary to chronic pain associated with his service-connected orthopedic disabilities.  




ORDER

Service connection for mood disorder secondary to chronic pain associated with service-connected disabilities is granted.


REMAND

Regarding the claims of neuropathy and radiculopathy of the bilateral upper and lower extremities, another remand is necessary to ensure that the Veteran is afforded an adequate VA medical opinion, and VA is in full compliance with the statutory duty to assist.

In its May 2014 remand, the Board noted that a January 2010 letter from the Veteran's private physician indicated that the Veteran demonstrated numbness and pinprick sensation at lower extremities of both hands, which could be manifestations of radiculopathy and neuropathy.  Further, a November 2011 private electromyography/nerve conduction (EMG/NCV) study included findings of common peroneal motor nerve demyelinating neuropathy, bilaterally; neuropathy distal, L-5 radiculopathy; evidence of proximal nerve root compromise, radiculopathy at the central (bilateral) lumbar 4 and 5 levels; and C7 radiculopathy.

A September 2013 VA physical examination revealed no peripheral neuropathy or radiculopathy of the upper or lower extremities.  The examiner also noted that the January 2010 opinion is questionable since no physical exam was done by that physician in order to conclude and render a valuable opinion.

In a June 2014 addendum opinion, the examiner reviewed the claims file and opined that it is less likely as not that the Veteran had radiculopathy of the upper and lower extremities at any time since January 2010.  The examiner noted that none of the findings documented in the November 2011 EMG/NCV report correlate with the clinical examinations done by the examiner and other physicians from 2010 until the present.  Hence, if the Veteran had a positive EMG/NCV study in 2011, the etiology was transient, self-limited and left no sequela.

The Board finds that clarification is necessary.  First, it is unclear from the June 2014 opinion as to whether the Veteran ever had a diagnosis of neuropathy or radiculopathy of any extremity due to his service-connected lumbar spine and cervical spine disabilities.   Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  

Second, although VA examiners have physically examined the Veteran for signs of neuropathy and radiculopathy, no VA examiner has provided diagnostic tests, including an EMG/NCV to determine whether the Veteran has a confirmed diagnosis of neuropathy or radiculopathy.

Accordingly, the Board finds that the Veteran should be afforded a VA neurological examination with a neurologist to determine whether the Veteran now has, or has ever had, a neurological disorder, to include peripheral neuropathy and radiculopathy of the bilateral upper and lower extremities.

Regarding the issue of entitlement to clothing allowance, the Board notes that an October 2014 rating action denied the Veteran's claim.  In November 2014, the Veteran disagreed with the denial of entitlement to a clothing allowance.  To date, the RO has not issued the Veteran a Statement of the Case with respect to entitlement to a clothing allowance.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the claim of entitlement to clothing allowance, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

2.  Schedule the Veteran for a VA examination with a neurologist to determine the nature and etiology of any neuropathy or radiculopathy of the bilateral upper and lower extremities that may be present.  All indicated studies, tests, and evaluations should be performed, including EMG/NCV testing.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should state whether the Veteran has had neuropathy and/or radiculopathy of each extremity at any point during the pendency of the appeal.  Specifically, the examiner should interpret the findings of the November 2011 EMG/NCV and identify any diagnosed disability of any extremity.  For each diagnosed disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to his service.  He or she should also state whether it is at least as likely as not that the disorder was caused by or aggravated by his service-connected lumbar and cervical spine disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Readjudicate the claims on appeal.  If any remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


